Citation Nr: 0829712	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  02-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with arthritis.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) with a swollen 
esophagus.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from February 
1986 to February 1990 and from July 1997 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and March 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  The issues before 
the Board today were remanded in September 2004 for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

The veteran testified before a Decision Review Officer (DRO) 
in May 2002 and a Veterans Law Judge in September 2004; 
transcripts of these hearings are associated with the claims 
folder.  The Veterans Law Judge is no longer at the Board.  
Therefore, in accordance with Code of Federal Regulations, 
the Board sent the veteran a letter in June 2008 requesting 
that he notify the Board within 30 days if he wanted a 
hearing before another Veterans Law Judge.  No response has 
been received as of the date of this decision; thus, it is 
presumed that he does not desire another Board hearing.  

The issue of entitlement to a permanent and total disability 
rating for nonservice-connected disability pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Lumbosacral strain with arthritis is manifested 
throughout this appeal by subjective complaints of low back 
pain and right leg pain and numbness, objective evidence of 
limitation of motion with forward flexion of the 
thoracolumbar spine limited by pain to no less than 45 
degrees, and no competent medical evidence of ankylosis of 
the thoracolumbar spine or the entire spine, neurological 
impairment, or incapacitating episodes with a total duration 
of at least four weeks in the last twelve months.

2.  The veteran's GERD with swollen esophagus is manifested 
by substernal and epigastric pain and burning (heartburn), 
occasional nausea, and sensitivity to spicy foods.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for lumbosacral strain with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010 and 5235 to 5243 (2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

2.  The criteria for an initial rating of 10 percent, and no 
more, for GERD with swollen esophagus have been met 
throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in February 2001 partially satisfied the 
duty to notify provisions with respect to the issues decided 
herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the February 2001 letter advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein.  This letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The February 2001 letter was sent to the veteran prior to the 
November 2001 rating decision.  The VCAA notice with respect 
to the elements addressed in these letters was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  None of the letters sent to the veteran throughout 
this appeal provided this information.  Nevertheless, the 
Board finds that it may proceed with a decision because it 
concludes that any Dingess notice errors were nonprejudicial 
to the veteran for the reasons discussed below.  
Additionally, there is nothing to indicate that any notice 
errors affected the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to notice regarding the establishment of a 
disability rating, the Board concludes that the veteran 
demonstrated actual knowledge of the fact that disability 
ratings are assigned based on the severity of symptomatology 
and rating criteria found in the Code of Federal Regulations.  
In this regard, the veteran's accredited representative 
indicated in the July 2008 Written Brief Presentation that 
the "initial ratings assigned ... were not reflective of the 
symptomatology associated with those disabilities."  
Moreover, the March 2008 supplemental statement of the case 
(SSOC) provided notice regarding both the establishment of a 
disability rating and an effective date in accordance with 
Dingess.  In May 2008, the veteran returned the "SSOC Notice 
Response," indicating that he had read the March 2008 SSOC, 
including the information regarding Dingess elements, and had 
no other information or evidence to submit.  Given that the 
veteran indicates that he read this document, the Board finds 
that he demonstrated actual knowledge of notice in accordance 
with Dingess.  See Sanders, supra.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  In 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient notice has 
been provided for an increased compensation claim as 
discussed in Vazquez-Flores is not necessary.

In Vazquez-Flores, the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  Multiple attempts were made to obtain any 
records pertaining to the veteran from the Social Security 
Administration (SSA); unfortunately, replies received from 
various divisions of SSA indicate that the location of the 
veteran's SSA records is unknown.  The Board is therefore 
satisfied that any further attempts to locate these records 
would be futile and that VA has fulfilled its duty to assist 
the veteran with regards to these records.  See 38 C.F.R. 
§ 3.159.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

Finally, the veteran was afforded a VA examination with 
respect to all of the issues decided herein.  The veteran's 
accredited representative asserts that new VA examinations 
are needed because the most recent examinations, being five 
years old, are "stale."  See July 2008 Written Brief 
Presentation.  The veteran's representative, however, does 
not assert that the veteran's disabilities have worsened 
since the last set of VA examinations, nor is there any 
indication of a worsening in the contemporaneous medical 
record.  Under these circumstances, it is difficult to 
understand what purpose new VA examinations would serve other 
than to further delay the adjudication of the veteran's 
claims on appeal.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).  Thus, the 
Board finds the current record sufficient and adequate to 
decide his claims.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.



I. Lumbosacral Strain with Arthritis 

Initially, the Board observes that it has considered whether 
staged ratings are appropriate in the present case.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, for 
reasons discussed in more detail below, the Board finds that 
there is no competent evidence that the veteran's service-
connected lumbosacral strain with arthritis increased in 
severity during this appeal sufficient to warrant a higher 
evaluation; therefore, a staged rating is unnecessary.

The veteran is currently assigned an initial disability 
rating of 20 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (prior to September 26, 2003).  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that limitation of motion of the lumbar spine is 
the predominant residual condition.

The schedular criteria for rating spine disabilities have 
been amended twice during the pendency of the veteran's 
appeal.  The rating criteria pertaining to intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
was amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating all spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  In increased rating cases such as this 
one, where the rating criteria is amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

As the veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

Although the veteran is not presently rated under Diagnostic 
Code 5293, which is applicable to intervertebral disc 
syndrome, the competent evidence of record reflects that his 
service-connected disability involves disc bulging at L4-5 
and L5-S1 and has been characterized as degenerative disc 
disease.  See MRI Report dated November 9, 2001; June 2002 VA 
Examination Report; September 2003 VA Examination Report.  
Thus, both the September 2002 and September 2003 amendments 
are applicable to evaluating his back disability.  The 
February 2002, September 2002, and November 2003 
(supplemental) statements of the case advised the veteran of 
the regulations in effect prior to and as of the date of both 
regulatory amendments.  The November 2003 also considered the 
veteran's lumbar spine disability under all applicable 
criteria.  Thus, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 (now Diagnostic Code 5243) provided for a 20 
percent rating for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted where 
there is severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  Finally, a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that he is not entitled to a rating in excess 
of 20 percent throughout this appeal period.  In this regard, 
while the evidence demonstrates disk bulging and degenerative 
disc disease associated with the veteran's back disability, 
it does not show that he has severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
September 2003 VA examination report expressly states that 
the veteran has no more than "mild-moderate" low back pain.  
And while there is evidence that he had acute exacerbations 
of his low back disability twice during this appeal period, 
there is no indication that such attacks have been severe.  
See VA Youngstown Clinic Records dated October 19, 2001, and 
September 26, 2002.  Additionally, despite subjective 
complaints of radiating right leg pain and right foot 
numbness late in the appeal, the veteran's medical records 
are silent for any objective evidence of sciatic neuropathy 
or other neurological findings.  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.   A 20 percent evaluation 
is for assignment when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  Finally, a 60 percent 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  See 
also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

As noted above, the veteran's contemporaneous medical records 
show that he was treated in October 2001 and September 2002 
for acute exacerbations of his low back disability.  Neither 
treatment record, however, indicates that the physician 
recommended bed rest as part of the treatment plan.  Rather, 
the veteran was treated with prescription medication.  At his 
April 2004 Board hearing, the veteran testified that he has 
never been prescribed bed rest by a physician, but instead 
has been prescribed "limited duties."  Board Hearing 
Transcript, pp. 5-6.  In light of the above, the Board finds 
that the competent evidence of record fails to demonstrate 
that the veteran's service-connected back disability is 
characterized by "incapacitating episodes" sufficient to 
warrant a higher initial rating pursuant to the criteria 
provided in Diagnostic Code 5243.  

According to the rating criteria in effect prior to September 
26, 2003, a lumbar spine disability without evidence of 
ankylosis was rated according to the severity demonstrated in 
limitation of motion.  Specifically, a 20 percent evaluation 
was warranted for moderate limitation of motion and 40 
percent was warranted for severe limitation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The words "slight," 
"moderate," and "severe" were not defined in the VA rating 
schedule.  

The September 2003 regulatory amendments adopted rating 
criteria which continued to assign disability ratings based 
on the demonstrated loss of motion; however, the new criteria 
was based on a numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(hereinafter "General Formula").  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  The General Formula 
provides the following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine of 30 degrees but no more 
than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; 
or, for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine limited to 30 
degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present here.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  

A review of the record reflects that the veteran has 
demonstrated forward flexion limited to no more than 45 
degrees by pain throughout this appeal.  See August 2001 VA 
Examination Report; June 2002 VA Examination Report; 
September 2003 VA Examination Report.  There is no indication 
that his motion is additionally limited by factors such as 
weakness, lack of endurance, or incoordination.  In fact, the 
veteran is noted to have a muscular build.  See July 2002 VA 
Neurological Examination Report.  Such limitation of motion, 
the Board concludes, is consistent with the veteran's current 
20 percent disability rating pursuant to the pre-September 
2003 rating criteria and the post-September 2003 General 
Rating Formula for Diseases and Injuries of the Spine.

As for whether there is any evidence of chronic neurological 
impairments associated with the veteran's lumbar spine 
disability warranting separate evaluation, the Board notes 
that the evidence of record shows that in 2002 the veteran 
began to complain of pain radiating down his right buttocks, 
thigh and knee, and numbness in his right foot.  See May 2002 
DRO Hearing Transcript; June 2002 VA Examination Report.  
Despite the veteran's subjective complaints, however, there 
is no competent medical evidence that the veteran has any 
neurological disabilities associated with his lumbosacral 
strain with arthritis that warrant separate evaluation under 
the new Rating Schedule.  

The August 2001, June 2002, and September 2003 VA examination 
reports all fail to diagnose the veteran with any 
neurological impairments, including lower extremity 
disabilities or bladder, bowel, or sexual dysfunction, 
related to his lumbar spine disability.  Furthermore, a July 
2002 VA neurological examination found that although the 
distribution and type of symptoms described by the veteran 
could be consistent with radiculopathy, there was no clinical 
evidence to support a diagnosis.  Finally, an August 2002 
electromyography (EMG) study report indicates that the 
veteran had a normal examination other than chronic changes 
in his right extensor digitorum brevis which are "most 
likely due to local factors such as tight shoes."  The Board 
is sympathetic to the veteran's complaints.  Unfortunately, 
subjective complaints of potential neurological problems, 
without a corresponding diagnosis by a medical professional, 
are insufficient upon which to assign a separate evaluation 
for neurological impairment.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).

Finally, the Board notes that it considered whether the 
veteran was entitled to a higher initial rating under the 
pre-September 2003 criteria for Diagnostic Code 5295, which 
is applicable to lumbosacral strain.  Diagnostic Code 5295 
provides for a 20 percent rating for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted where there is severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  With regards to this diagnostic code, the veteran 
was noted to have an antalgic gait at the September 2003 VA 
examination.  However, the record also reflects that the 
veteran is able to laterally bend in both directions.  As 
previously discussed, he demonstrates only moderate, and not 
severe, limitation of forward bending (forward flexion).  
Finally, there is no competent evidence of listing of the 
spine, narrowing or irregularity of joint space, or a 
positive Goldthwaite's sign.  In the absence of any evidence 
of symptomatology other than an antalgic gait, the Board 
concludes that the veteran's lumbosacral strain is more 
characteristic of a 20 percent disability rating and does not 
more closely approximates the 40 percent rating.

The Board acknowledges the veteran's own lay assertions that 
he is entitled to a higher initial rating for his service-
connected lumbosacral strain with arthritis.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected disability.  
See 38 C.F.R. § 3.159(a)(1) and (2) (2007).  See also Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, in light of the competent evidence demonstrating 
lumbosacral strain with arthritis manifested by subjective 
complaints of low back pain and right leg pain and numbness, 
objective evidence of limitation of motion with forward 
flexion of the thoracolumbar spine limited by pain to no less 
than 45 degrees, and no competent medical evidence of 
ankylosis of the thoracolumbar spine or the entire spine, 
neurological impairment, or incapacitating episodes with a 
total duration of at least four weeks in the last twelve 
months, the Board concludes that the veteran is entitled to 
no more than his currently assigned 20 percent disability 
rating.  The Board has considered the applicability of the 
benefit of the doubt doctrine. However, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating.  The benefit of the doubt doctrine is therefore not 
applicable in the instant appeal and the veteran's claim for 
a higher disability rating must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 4.3, 4.7.

II. GERD with Swollen Esophagus

The veteran is currently assigned a noncompensable rating for 
GERD with swollen esophagus pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 9422-7204 (2007).  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in 
this case therefore indicates that pain disorder under 
Diagnostic Code 9422 is the service-connected disorder and 
that spasm of the esophagus is the predominant residual 
condition.

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  In the present case, the Board 
observes that the competent evidence of record demonstrates 
that the veteran's service-connected gastrointestinal 
disorder is manifested by substernal and epigastric pain and 
burning, sensitivity to spicy foods, and nausea, 
symptomatology more consistent with the rating criteria for 
hiatal hernia under Diagnostic Code 7346.  Conversely, it 
does not appear that the veteran's disability is 
predominantly characterized by stricture of the esophagus as 
contemplated by Diagnostic Code 7204.  In light of such 
evidence, the Board concludes that the veteran's service-
connected disability is therefore more appropriately rated 
according to 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Diagnostic Code 7346 provides for a 60 percent rating when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Finally, a 10 percent rating is warranted when there 
are two or more of the symptoms for the 30 percent rating of 
less severity.  

As noted above, the veteran's GERD with swollen esophagus is 
currently rated as noncompensable.  However, after review of 
the competent evidence, the Board finds that symptomatology 
associated with his service-connected disability is more 
characteristic of a 10 percent disability rating.  In this 
regard, testimony and medical records demonstrate that 
throughout this appeal the veteran's GERD with swollen 
esophagus has been manifested by complaints of substernal and 
epigastric pain and burning (heartburn) and nausea.  A higher 
rating is not warranted, however, as the veteran has 
expressly denied such symptoms as regurgitation, vomiting, 
dysphagia, or arm or shoulder pain.  Moreover, both the 
August 2001 and June 2002 VA examination reports indicate 
that the veteran does not appear anemic and that his weight 
appears to be stable.  There is also no competent medical 
evidence of hematemesis or melena, symptomatology more 
consistent with a higher rating.  

The Board acknowledges the veteran's testimony regarding the 
discomfort his service-connected GERD causes him.  However, 
the above evidence fails to show severe, or even 
considerable, impairment of health.  Rather, the veteran's 
disability is predominantly associated with daily heartburn, 
occasional nausea, and sensitivity to spicy foods.  Such 
symptomatology, as reported by the veteran, is most 
consistent with the criteria for a 10 percent rating.  
Finally, the symptoms described above have been present 
throughout this entire appeal period.  Furthermore, there is 
no competent evidence of any increase in the severity of his 
disability sufficient to warrant a higher rating during this 
appeal.  Thus, staged ratings are unnecessary.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In sum, the competent evidence reflects that the veteran's 
GERD with swollen esophagus is manifested by symptomatology 
warranting a 10 percent rating, and no higher.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine. However, the preponderance of the evidence is 
against the assignment of a rating higher than 10 percent for 
the reasons discussed above.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain with arthritis is denied.

A 10 percent initial rating for GERD with swollen esophagus 
is granted for the entire period of this appeal.


REMAND

The veteran asserts that he is entitled to a total and 
permanent disability rating for purposes of a nonservice-
connected pension as his service-connected disabilities, 
lumbosacral strain with arthritis and GERD with swollen 
esophagus, and nonservice-connected disability, hepatitis C, 
render him unable to secure and maintain gainful employment.  
See Board Hearing Transcript, pp. 8-9.  In support of his 
claim, the veteran submitted statements from his treating VA 
physician indicating that the veteran is unemployable as a 
result of these disabilities.  See Medical Statement dated 
January 6, 2003; JFS 07302 Form dated October 11, 2002.

Total permanent disability for pension purposes is determined 
under three separate regulations.  The veteran is currently 
service-connected for lumbosacral strain with arthritis 
(rated as 20 percent disabling) and GERD with swollen 
esophagus (rated as 10 percent disabling).  His nonservice-
connected disabilities, as noted in the March 2003 rating 
decision, include hepatitis C (rated zero percent disabling).  
None of the veteran's disabilities, service-connected or 
nonservice-connected, has resulted in the permanent loss of 
the use of his hands, feet, or eyes.  Thus, a pension is not 
warranted under the criteria set forth in 38 C.F.R. § 4.15 
(2007).  Additionally, the combined rating for all of the 
veteran's disabilities, under the combined ratings table of 
38 C.F.R. § 4.25 (2007), is 30 percent.  He therefore does 
not meet the schedular percentage standard for the 
"unemployability" test for pension.  See 38 C.F.R. 
§§ 4.16(a), 4.17 (2007).  

If, however, a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective, 
"average person" basis.  Under this standard, if the 
veteran is unemployable due to his disabilities, age, 
education, occupational background and other factors, he may 
be considered permanently and totally disabled for pension 
purposes.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2007).  Such 
cases will be referred to the Veterans Service Center Manager 
under 38 C.F.R. § 3.321(b)(2).  38 C.F.R. § 4.17(b).

In the present case, the Board finds that the competent 
evidence of record remains uncertain as to whether the 
veteran is unemployable due to his disabilities, age, 
education, occupational background, etc.  In this regard, the 
veteran has been unemployed since receiving a medical 
discharge from service in 2000 and the record contains 
letters from his treating VA physician stating that he is 
unemployable due to chronic low back pain, GERD, and 
hepatitis C.  See Medical Statement dated January 6, 2003; 
JFS 07302 Form dated October 11, 2002.  These medical 
statements, however, do not discuss how or why the veteran's 
disabilities, which fail to meet the percentage requirements 
under 38 C.F.R. § 4.17, render him unemployable; thus, the 
Board finds them to be too equivocal.  

However, this evidence raises the issue of whether the 
veteran's disabilities do, in fact, render him unemployable 
when also considering his age, education, and occupational 
background.  Therefore, the Board concludes that further 
examination is warranted to thoroughly evaluate his 
disabilities and obtain an opinion as to whether and how such 
disabilities impact his employability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the veteran submitted 
information that he has been diagnosed with an adjustment 
disorder with depressed mood.  See VA Psychiatry Consultation 
Note dated April 5, 2004.  The clinical findings of record do 
not show the current severity of this disability.  As this 
may affect the veteran's current appeal (i.e., if rated 
severe enough he might meet the percentage requirements under 
38 C.F.R. § 4.17), an examination of this disability is 
required before the Board is able to determine the issue on 
appeal.  See Grantham v. Brown, 8 Vet. App. 228 (1995); 
Hatlastad v. Derwinski, 3 Vet. App. 213, 217 (1992); 38 
C.F.R. §§ 4.15 to 4.17 (2007).

Finally, if the veteran's disabilities remain such that he 
does not have at least one disability ratable at 60 percent 
or more, or multiple disabilities with a combined rating of 
70 percent or more with at least one disability ratable at 40 
percent or more, the agency of original jurisdiction (AOJ) is 
directed to consider the expanded record and whether it 
warrants referral to the Veterans Service Center Manager 
under 38 C.F.R. § 3.321(b).  Any decision, positive or 
negative, regarding referral should be documented in the 
claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA pension 
examination to determine the nature, 
extent and severity of all disabilities 
found to be present.  The examiner must 
describe the impact of the veteran's 
disabilities on his industrial 
adaptability.  Any diagnosed disorder must 
be evaluated for the specific purpose of 
assessing their relative degree of 
industrial impairment, in light of the 
veteran's medical and vocational history.  
Regarding the veteran's lumbosacral strain 
with arthritis, the examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
disability.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Regarding all of 
the veteran's disabilities, the examiner 
should describe what types of employment 
activities are limited because of these 
disorders and whether sedentary employment 
is feasible.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  The examiner should not render 
a final opinion as to the veteran's 
employability until any necessary 
evaluation or testing has been completed, 
including psychiatric evaluation, and the 
examiner has full review of any associated 
reports and/or opinions.

With respect to any psychiatric 
disabilities, such as adjustment disorder 
with depressed mood, the veteran should be 
sent for a separate examination with an 
appropriate medical professional.  That 
examiner is directed to evaluate the 
veteran's psychiatric disabilities for the 
specific purpose of assessing their 
relative degree of industrial impairment, 
in light of the veteran's medical and 
vocational history.  The examiner should 
describe any symptoms or circumstances 
associated with any psychiatric 
disabilities that render the veteran 
unable to secure or maintain gainful 
employment and should also describe what 
types of employment activities are limited 
because of the disorder.

2.  Following completion of the above, 
review the expanded record and consider 
whether there is sufficient evidence of 
unemployability to warrant referral to the 
Veterans Service Center Manager under 
38 C.F.R. § 3.321(b).  See 38 C.F.R. 
§ 4.17(b).  Any decision, positive or 
negative, regarding referral should be 
documented in the claims folder.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


